37 F.3d 1509NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Tobin Don LEMMONS, Plaintiff-Appellant,v.PAWNEE COUNTY JAIL;  Leroy Bryant, Sheriff;  and CharlesThomas, Defendants-Appellees.
No. 94-5049.
United States Court of Appeals, Tenth Circuit.
Oct. 7, 1994.

Before MOORE, ANDERSON, and KELLY, Circuit Judges.

ORDER AND JUDGMENT1
ANDERSON

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Plaintiff and appellant Tobin Don Lemmons, appearing pro se, appeals the dismissal of his 42 U.S.C.1983 action against the Pawnee County Jail, Sheriff Leroy Bryant, and Undersheriff Charles Thomas.  He initiated this action while he was a pretrial detainee in the Pawnee County Jail, seeking damages for alleged (1) failure to provide adequate medical treatment;  (2) denial of access to legal materials, a law library and the courts;  (3) unauthorized opening of his outgoing and incoming legal mail;  (4) denial of access to personal hygiene items;  (5) slander;  and (6) theft of certain items of personal property.


3
The district court ordered the preparation of a special report, in accordance with  Martinez v. Aaron, 570 F.2d 317, 319 (10th Cir.1978), which the court reviewed in connection with defendants' motion to dismiss the complaint as frivolous under 28 U.S.C.1915(d) or, in the alternative, to grant summary judgment to defendants.  Mr. Lemmons filed a motion in response to defendants' motion, but presented no evidence which conflicted with the report.  The court granted defendants' motion for summary judgment and dismissed Mr. Lemmons' complaint in an order dated January 31, 1994.  Mr. Lemmons appeals that dismissal.


4
We have carefully reviewed the district court order and the record, and we AFFIRM the January 31, 1994, order dismissing Mr. Lemmons' complaint, for substantially the reasons set forth therein.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470